Judgment, Supreme Court, Bronx County, rendered August 30, 1974, convicting the defendant-appellant of robbery in the first degree, rape in the first degree, grand larceny in the third degree, and possession of a weapon as a misdemeanor, unanimously modified, on the law, to dismiss the larceny and weapon counts, and otherwise affirmed. On the facts of this case, the defendant could not have committed the robbery without committing grand larceny and possessing a weapon. Where the verdict is comprised of inclusory concurrent counts, a verdict of guilty on the greater count is deemed a dismissal of the lesser counts. (See People v Grier, 37 NY2d 847; People v Diaz, 56 AD2d 557.) Concur—Kupferman, J. P., Capozzoli, Lane and Markewich, JJ.